In a proceeding under article 78 of the Civil Practice Act, for the review of the determination of the Police Commissioner of the Police Department of the County of Nassau, dismissing petitioner from • the police department, the determination is unanimously confirmed, without costs. There was substantial evidence to support the finding made by the commissioner as to the intoxication of the petitioner, and the weight of the evidence was in favor of that finding. Present — Carswell, Acting P. J., Johnston, Sneed, Wenzel and MaeCrate, JJ.